In an action for a judgment declaring that a certain plot of land was illegally subdivided and that the defendant Longhitano’s parcel is not a conforming buildable lot, the plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated October 15, 1985, as granted summary judgment to the defendants dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
The instant action is barred by the applicable Statute of Limitations. Special Term’s award of summary judgment to the defendants was, therefore, proper (CPLR 3211 [a] [5]). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.